And the said James and Francois Laselle by Harris H. Hickman their attorney, come and defend the force and injury when &c and for plea say that the plaintiff his action aforesaid against them ought not to have or *145maintain, because they say that true it is a Judgment was rendered against them in the court of common pleas of Wayne county, for the sum of four hundred and eighty Dollars and sixty three cents, in favour of the said Plaintiff as he in his declaration hath alledged—but the said James and Frangois further say that at the time the said Judgment was rendered, to wit at December term 1803 of the Court of Common Pleas of Wayne county, they the said James and Frangois by Solomon Sibley their attorney, did enter an appeal according to Law, (having executed bond &c) from the judgment aforesaid of the court aforesaid, to the General Court of the Indiana Territory, and the record of the said Judgment was thereupon removed into the said General Court, and this they are ready to verify, and the said James & Frangois, further say, that the said cause, on which the judgment aforesaid was rendered, was heard in the said General Court of the Indiana Territory, and a Judgment thereupon rendered in the said General Court, from which court an Execution did issue upon said Judgment against the said James & Frangois, in favour of the plaintiff—and this they are ready to verify— Wherefore the said James & Frangois pray Judgment of the court, whether the plaintiff his action aforesaid on the judgment of the court of common pleas of Wayne county ought to have or maintain against them—
James & Frangois Laselle put in their place Solomon Sibley and Harris H. Hickman, their attornies to defend their plea above
And the said James Pelletier in Replication to the Plea in Bar by the said James & Francis above pleaded saith that by any thing in the same contained he ought Not to be barred of having and maintaining his action aforesaid thereof against them the said James & Francis Because by protesting and denying that an Execution did issue from the said General Court of the said Indiana Territory in favor of him the said James Pelletier against them the said James & Francis Lasselle in form aforesaid pleaded, For plea Nevertheless in this behalf as to the plea of the said James & Francis above pleaded the said James Pelletier saith that the plea aforesaid in manner and form as the same is above pleaded and the matters therein contained are not sufficient in Law for the said James and Francis to Bar the said James Pelletier from having and maintaining his aforesaid action thereof against them the said James & Francis and that the said James Pelletier is not under any necessity nor is he bound by the Law of the Land in any manner to make answer thereto and this he is ready to verify wherefore for want of a sufficient plea in this behalf the said James Pelletier prays Judgment and his damages by reason of the premises to be adjudged unto him together with his costs By E Brush his atty

[In the handwriting of Harris H. Hickman]


[In the handwriting of Elijah Brush]